IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2009
                                     No. 08-20805
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SUPANEE MORRIS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-164-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Supanee Morris was charged, along with a codefendant, with conspiracy
to commit wire fraud and ten counts of aiding and abetting wire fraud. The
indictment against Morris and her codefendant, both former employees of
Continental Airlines (Continental), resulted from an investigation into the
issuance of 1,011 fraudulent Continental airline tickets valued at $668,647.51.
Following a jury trial, Morris was convicted of all counts alleged in the
indictment. She was sentenced to 46 months of imprisonment and to three years

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20805

of supervised release. The district court also ordered that Morris was jointly and
severally liable with her codefendant to Continental for restitution in the
amount of $668,647.51.
      Morris challenges the district court’s calculation of loss and restitution
amounts. She asserts that testimony at trial indicated that some individuals
were prevented by Continental from using their tickets when it was discovered
that the tickets were indeed fraudulent. Morris contends that “[t]here was no
evidence to show that these tickets were not sold to other passengers, or even
purchased from Continental by the same passengers after they were told their
original tickets were invalid.”   Morris thus asserts that the value of these
blocked fraudulent tickets should not have been included in the loss amount
because the tickets did not result in a loss to Continental.
      In making factual determinations at sentencing, the district court is
entitled to rely upon the information in the presentence report (PSR) as long as
the information bears some indicia of reliability. United States v. Shipley, 963
F.2d 56, 59 (5th Cir. 1992). The defendant bears the burden of presenting
rebuttal evidence to demonstrate that the information in the PSR is inaccurate
or materially untrue. United States v. Washington, 480 F.3d 309, 320 (5th Cir.
2007). “Mere objections do not suffice as competent rebuttal evidence.” United
States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998). “Furthermore, if no relevant
affidavits or other evidence is submitted to rebut the information contained in
the PSR, the court is free to adopt its findings without further inquiry or
explanation.” United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).
      In the instant case, Morris did not offer anything to rebut the contents of
the PSR regarding the calculated loss and restitution amounts. The PSR relied
on the evidence submitted at trial, specifically spreadsheets produced by
Continental’s fraud investigator, detailing the fraudulent tickets issued and
their corresponding value to Continental. The assertion by Morris that the
figure should be reduced to account for the fraudulent tickets blocked by

                                        2
                                 No. 08-20805

Continental is conclusory. She offers nothing to show that Continental was able
to resell any of the blocked tickets thereby reducing the loss to less than
$400,000, which would be necessary to lower Morris’s guidelines range. See
U.S.S.G. § 2B1.1(b)(1)(G). Further, Morris’s argument ignores the fact that it
is the “intended loss” that is relevant under § 2B1.1. See § 2B1.1, comment.
(n.3(A)(ii)). As Morris failed to present any rebuttal evidence, the sentencing
court was free to adopt the PSR’s factual finding regarding the loss amount. See
United States v. Tampico, 297 F.3d 396, 404 (5th Cir. 2002).
      Given that a restitution award was legally permissible, Morris has also
failed to produce anything to show that the restitution award was an abuse of
the district court’s discretion. See United States v. Chaney, 964 F.2d 437, 451
(5th Cir. 1992) As stated above, Morris has offered nothing to rebut the PSR’s
finding that Continental suffered a loss in the amount of $668,647.51 due to the
offenses committed by Morris and her codefendant.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3